MORRIS, Judge.
Prior to the presentation of any evidence, defendant moved that the witnesses for the State be sequestered. His motion named no witnesses and gave no reasons therefor. On appeal, he contends the court’s denial of his motion constituted prejudicial error. He concedes that the sequestration of witnesses is not a matter of right but is discretionary with the trial judge. What *735was said on this question by Justice Huskins in State v. Taylor, 280 N.C. 273, 277, 185 S.E. 2d 677 (1972), is appropriate here:
“Sequestration of witnesses is discretionary with the trial judge and may not be claimed as a matter of right. Stansbury, N. C. Evidence § 20 (2d Ed., 1963). Refusal to sequester the State’s witness in a criminal case is not reviewable unless an abuse of discretion is shown. State v. Clayton, 272 N.C. 377, 158 S.E. 2d 557 (1968). This accords with the great majority of jurisdictions. 53 Am. Jur., Trial § 31 (1945). The record before us discloses no reason for sequestration of the State’s two minor witnesses — the victim and her small brother — and no abuse of discretion has been shown. That ends the matter.” (Citations omitted.)
Defendant’s only other assignment of error before us is that the court erred in allowing into evidence photographs of the deceased, defendant’s wife. Again, he concedes that the general law is that if the photograph is relevant and material, the fact that it may be gory and even gruesome will not, standing alone, render it inadmissible. State v. Duncan, 282 N.C. 412, 193 S.E. 2d 65 (1972). Defendant argues, however, that in this case the allowance of the photograph in evidence in addition to the court’s failure to sequester the State’s witnesses created an atmosphere of prejudice which defendant was not able to overcome. He gives no reason for this argument, nor can we assign any cogent reasons therefor. This assignment of error is without merit and overruled.
Defendant had a fair trial free from prejudicial error at which he was represented by competent counsel of his own choosing.
No error.
Judges Hedrick and Baley concur.